Citation Nr: 0526420	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  98-16 121	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

What evaluation is warranted for the period from March 19, 
1997, for headaches?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997.

In April 2004, the claim currently before the Board of 
Veterans' Appeals (Board) was denied.  In an October 2004 
Order the United States Court of Appeals for Veterans Claims 
(Court) vacated that decision and remanded the case to the 
extent that it denied a claim for a higher evaluation for 
headaches.

The April 2004 decision also remanded several other issues.  
The instructions pertaining to those issues must be 
completed, and to date they have not been so completed.  
Accordingly, those other issues are not currently before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Court's October 2004 Order as well as the 
representative's August 2005 Brief, the Board finds that a 
remand is required to obtain medical opinion evidence as to 
the current severity of the claimant's headaches.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2004); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, given 
the conflict between the veteran's claims as to the severity 
of his headaches and the objective medical evidence found in 
the claim's files, the Board finds that a definitive answer 
as to the severity of his headaches can best be obtained by 
scheduling him for a period of observation and evaluation.  
38 C.F.R. § 17.41 (2004). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate Veterans Administration 
(VA) medical facility for the veteran to 
undergo a period of observation and 
evaluation by a neurologist.  The claims 
folders are to be provided to the 
neurologist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the neurologist must be accomplished and 
all clinical findings are to be reported 
in detail.  

Thereafter, in accordance with the AMIE 
worksheet for rating migraine headaches, 
the neurologist is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any disability due to headaches.  All 
indicated studies must be conducted.  

While hospitalized, the frequency and 
severity of the veteran's migraine 
headaches must be documented.  The 
documentation should include reference to 
all objective symptomatology that 
supports the claim that his migraine 
headaches are very frequent, completely 
prostrating, and prolonged so as to cause 
severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).

Note:  In providing the above opinions, 
the neurologist must attempt to reconcile 
the different opinions found in the 
record as to the severity of the 
veteran's headaches.

2.  While hospitalized, the veteran 
should also be afforded a VA social and 
industrial survey to assess his 
employment history and day-to-day 
functioning in light of the difficulty 
caused by his service-connected 
headaches.  A written copy of the report 
should be inserted into the claim's 
folders.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to secure such evidence, 
then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

5.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


